Exhibit 10.8

[Jurisdiction/venue]

 

In the matter of:

  

)

     

)

  

[Matter No.]

MORGAN ASSET MANAGEMENT, INC.,

  

)

  

a wholly owned subsidiary of MK Holding,

  

)

  

ADMINISTRATIVE CONSENT ORDER

Inc., a wholly owned subsidiary of Regions

  

)

  

Financial Corporation;

  

)

     

)

  

MORGAN KEEGAN & COMPANY, INC.,

  

)

  

a wholly owned subsidiary of Regions

  

)

  

Financial Corporation,

  

)

     

)

  

AND JAMES C. KELSOE.

  

)

  

Respondents.

  

WHEREAS, Morgan Keegan & Company, Inc. (“MKC”) is a broker-dealer in the state
of [state]; and

WHEREAS, Morgan Asset Management, Inc. (“MAM”) is an affiliate of MKC and
notice-filed as an investment adviser in the state of [state]; and

WHEREAS, James C. Kelsoe, Jr. (hereinafter, sometimes referred to as “Kelsoe” or
the “Individual Respondent”) was, at relevant times, employed by MAM and
registered through MKC,; and

WHEREAS, coordinated investigations into the activities of MKC, MAM and Kelsoe,
in connection with certain violations of the [state] Securities Act and other
state securities acts, [state statutory cite] (“Act”) and certain business
practices, have been conducted by a multistate task force (“Task Force”) and an
additional investigation has been conducted by the United States Securities and
Exchange Commission (“SEC”) and the Financial Industry Regulatory Authority
(“FINRA”) (collectively, the “Regulators”); and



--------------------------------------------------------------------------------

WHEREAS, MKC and MAM have cooperated with the Task Force conducting the
investigations by responding to inquiries, providing documentary evidence and
other materials, and providing Regulators with access to facts relating to the
investigations; and

WHEREAS, MKC, MAM, and the Individual Respondent have advised the Regulators of
their agreement to resolve the investigations; and

WHEREAS, MKC, MAM, and the Individual Respondent elect to permanently waive any
right to a hearing and appeal under [state statute], with respect to this
Administrative Consent Order (the “Consent Order”); and

WHEREAS, MKC, MAM, and the Individual Respondent admit the jurisdictional
allegations herein, and MKC and MAM admit to the allegations in paragraphs 41
through 43 of Section II, relating to the maintenance of books and records, but
MKC, MAM and Kelsoe, except as admitted above, otherwise neither admit nor deny
any of the findings of fact, allegations, assertions or conclusions of law that
have been made herein in this proceeding;

NOW, THEREFORE, the [state agency], as administrator of the Act, hereby enters
this Consent Order:

RESPONDENTS AND PERSONS/ENTITIES AFFILIATED WITH THE

RESPONDENTS

1. Respondent Morgan Keegan & Company, Inc. (“MKC”) (CRD No. 4161), a Tennessee
corporation, is a registered broker-dealer with the [state agency] and the SEC,
as well as a federally registered investment adviser with the SEC. At all
relevant times MKC was properly registered and notice-filed with the [state
agency]. MKC is a wholly owned subsidiary of Regions Financial Corporation
(“RFC”) which is headquartered in Birmingham, Alabama. MKC’s primary business
address is 50 Front Street, Morgan Keegan Tower, Memphis, Tennessee 38103-9980.

 

-2-



--------------------------------------------------------------------------------

2. Respondent Morgan Asset Management, Inc. (“MAM”), a Tennessee corporation, is
a federally registered investment adviser with the SEC (CRD No. 111715) and at
all relevant times was properly notice-filed with the [state agency]. MAM is a
wholly owned subsidiary of MK Holding, Inc., a wholly owned subsidiary of RFC.
MAM is headquartered in Alabama with a principal business address of 1901 6th
Avenue North, 4th Floor, Birmingham, Alabama 35203.

3. Wealth Management Services (“WMS”), a division of MKC, developed,
recommended, and implemented asset allocation strategies for MKC and was to
perform due diligence on traditional and alternative funds and fund managers for
the benefit of MKC, its Financial Advisers (alternatively referred to as “FAs”,
“sales force” or “agents”), and certain investor clients.

4. James C. Kelsoe, Jr. (“Kelsoe”) (CRD No. 2166416) was Senior Portfolio
Manager of the Funds, as defined in paragraph II.5 below, and was responsible
for selecting and purchasing the holdings for the Funds. Kelsoe was an employee
of MAM and registered through MKC.

II.

FINDINGS OF FACT

5. The seven (7) funds at issue are Regions Morgan Keegan Select Intermediate
Bond Fund (“Intermediate Bond Fund”), Regions Morgan Keegan Select High Income
Fund (“Select High Income Fund”), Regions Morgan Keegan Advantage Income Fund
(“Advantage Income Fund”), Regions Morgan Keegan High Income Fund (“High Income
Fund”), Regions Morgan Keegan Multi-Sector High Income Fund (“Multi-Sector High
Income Fund”), Regions

 

-3-



--------------------------------------------------------------------------------

Morgan Keegan Strategic Income Fund (“Strategic Income Fund”), and Regions
Morgan Keegan Select Short Term Bond Fund (“Short Term Bond Fund”)
(collectively, the “Funds”).

6. Six (6) of the seven (7) Funds were largely invested in mezzanine and lower
subordinated “tranches,” or slices, of structured debt instruments, which carry
more risk than the senior tranches.1 The Funds were comprised of many of the
same holdings. On June 30, 2007, approximately two-thirds (2/3) of the holdings
of the four (4) closed-end funds and the Select High Income Fund were
substantially identical. Approximately one quarter (1/4) of the Intermediate
Bond Fund’s holdings corresponded to the holdings of the five (5) high yield
Funds. The Funds were highly correlated, meaning they behaved like each other
under similar market conditions. The combination of subordinated tranche
holdings and the high correlation of the Funds caused investors owning more than
one (1) of these funds to have a heightened risk of over concentration.

7. The Funds were created and managed by Kelsoe, MAM Senior portfolio manager.
Kelsoe was also principally responsible for the purchase and sale of all of the
holdings in the Funds.

8. When WMS ceased reporting and dropped its coverage of the Select Intermediate
Bond Fund and Select High Income Fund in July 2007, it failed to announce the
drop in coverage in writing until November, 2007. WMS did not publish a
withdrawal of its prior analysis or recommend the Funds’ replacement.

9. On January 19, 2007, WMS announced it was reclassifying the Intermediate Bond
Fund on the Select List from “Fixed Income” to “Non-Traditional Fixed Income.”
Meanwhile,

 

1 

The seventh, the Short Term Bond Fund, had significant investments in mezzanine
and subordinated tranches of structured debt instruments.

 

-4-



--------------------------------------------------------------------------------

WMS profiles for the Intermediate Bond Fund continued to label it as the
“Intermediate Gov’t/Corp Bond.”

10. Certain of the Funds’ annual, semi-annual, and quarterly reports filed with
the SEC did not adequately disclose the risks of subordinated tranches and the
quantity of subordinated tranches held within the Funds.

11. MAM produced quarterly glossies for all seven (7) Funds. In the glossies,
MAM did not adequately describe the risks of owning the lower tranches of
structured debt instruments or the quantity of such holdings within the Funds.

12. MKC, through WMS, produced quarterly Fund Profiles for the Intermediate Bond
Fund, the Select High Income Fund, and the Short Term Bond Fund that did not
adequately describe the risks of owning the lower tranches of structured debt
instruments or the quantity of such holdings within the Funds.

13. In SEC filings and state notice filings of March and June 2007 involving the
Funds, Four Hundred Million dollars ($400,000,000.00) of what MAM characterized
as corporate bonds and preferred stocks were, in fact, the lower, subordinated
tranches of asset-backed structured debt instruments. MAM eventually
reclassified certain of these structured debt instruments in the March 2008 Form
N-Q Holdings Report for the three (3) open-end funds.

14. In SEC filings, MAM compared the four (4) closed-end funds and the Select
High Income Fund (collectively the “RMK high-yield funds”), which contained
approximately two-thirds (2/3) structured debt instruments, to the Lehman
Brothers U.S. High Yield Index (“Lehman Ba Index”). The Lehman Ba Index is not
directly comparable to the RMK high-yield funds given the fact that the Lehman
Ba Index contained only corporate bonds and no structured debt instruments.

 

-5-



--------------------------------------------------------------------------------

15. Certain marketing materials and reports minimized the risks and volatility
associated with investing in funds largely comprised of structured debt
instruments. In the June 30, 2007 glossy, and in previous quarterly glossies
created by MAM, MAM and MKC marketed the Intermediate Bond Fund as a fund
appropriate for “Capital Preservation & Income.” MAM later revised the
Intermediate Bond Fund glossy in September 2007 by removing the caption “Capital
Preservation & Income” and replacing it with “Income & Growth,” and by removing
the word “stability,” which had previously been used to describe the fund.

16. The Intermediate Bond Fund glossies dated June 30, 2007, and September 30,
2007, stated that the Intermediate Bond Fund “…does not invest in speculative
derivatives.” However, the Intermediate Bond Fund did use derivatives, including
interest-only strips, and collateralized debt obligations (CDOs), which are
derived from the mezzanine and lower tranches of other debt securities.

17. Respondent MKC through WMS labeled the Intermediate Bond Fund with varying
names. None of the three labels “Taxable Fixed Income”, “Enhanced
Low-Correlation” and “Intermediate Gov’t/Corp Bond” used by MKC adequately
portrayed the nature of the Intermediate Bond Fund, of which approximately
two-thirds (2/3) of the portfolio was invested in the mezzanine or lower
subordinated tranches of structured debt instruments. The label “Gov’t/Corp
Bond,” which first appeared on the December 31, 2006 profile sheet, was never
changed after that date.

A. SUPERVISION AND SUPERVISORY DUE DILIGENCE

18. During the period January 1, 2007 through July 31, 2007, preceding the
collapse of the subprime market, MAM made 262 downward price adjustments for the
purpose of adjusting the net asset value (“NAV”) of the Funds. In some
instances, MAM’s communications

 

-6-



--------------------------------------------------------------------------------

led MKC, through its sales force, to actively discourage investors from selling
the Funds—even while fund prices continued to decline — by advising investors to
“hold the course.” Some members of MKC, MAM, and their management personnel
continued during this period to advise FAs and investors to buy the Funds
through, inter alia, statements that characterized the decline as “a buying
opportunity.”

19. MKC and MAM failed to adequately supervise the flow of information to the
MKC sales force concerning the Funds. For example, in conference calls with the
sales force, the senior portfolio manager for the Funds cited sub-prime fears
and liquidity as the primary factors for a decline in the net asset value of the
Funds without fully explaining the market impact on certain securities held by
the Funds.

20. WMS did not complete a thorough annual due diligence report of the open-end
funds and the management of the open-end funds in 2007. A fixed income analyst
for WMS, attempted to complete an annual due diligence review of the open-end
funds and the management of the open-end funds in the summer of 2007, but was
unsuccessful due to Kelsoe’s and MAM’s failure to provide sufficient information
and Kelsoe’s failure to be available for a meeting during normal operating
hours. Subsequently, WMS failed to notify the MKC sales force of WMS’s failure
to complete the annual on-site due diligence review. An incomplete draft of
WMS’s annual due diligence report for internal use only was submitted by the WMS
analyst, but it was neither completed nor released to the sales force.

21. On July 31, 2007, WMS dropped coverage of all proprietary products, which
included the funds for which WMS could not produce a thorough report. This fact
was not disclosed in writing to the sales force until November 2007.

 

-7-



--------------------------------------------------------------------------------

22. Based on WMS’s one (1) page, one (1) paragraph report of the August 18, 2006
on-site due diligence review, the due diligence visits by the WMS fixed income
analysts were not “detailed, thorough, and exhaustive,” as advertised by MKC.
There are two (2) WMS profiles of the Intermediate Bond Fund dated September 30,
2006. The sections titled “investment philosophy” in the profile sheets contain
substantial differences. The first WMS profile for the Intermediate Bond Fund,
based on the information for the quarter ending September 30, 2006, is titled
“Taxable Fixed Income.” The first profile, much like previous quarterly
profiles, does not refer to any of the holdings as “inferior tranches.” Neither
does it mention potential lack of demand and lack of liquidity. Further, it
includes the statement that “The fund does not use derivatives or leverage.”

23. WMS’s changing of the Intermediate Bond Fund profile label indicated WMS’s
inability and lack of supervision in the creation of these marketing pieces to
accurately categorize the Intermediate Bond Fund. Within one (1) quarter, WMS
identified the Intermediate Bond Fund three (3) different ways:

September 30, 2006 - Taxable Fixed Income

September 30, 2006 - Enhanced Low Correlations Fixed Income

December 31, 2006 - Intermediate Gov’t/Corp Bond

24. The “Gov’t/Corp Bond” label implied that the Intermediate Bond Fund holdings
were predominately government and corporate bonds carrying a certain degree of
safety. This improper labeling indicates a failure to conduct proper due
diligence, a duty of MKC.

25. In addition, all profiles for the Intermediate Bond Fund from March 31,
2006, through June 30, 2007, stated that Kelsoe was joined by Rip Mecherle
(“Mecherle”) as assistant portfolio manager. Mecherle left MAM in 2004. The
failure to detect the errors in promotional materials relating to management
does not reflect the “detailed, thorough, and exhaustive due diligence” claimed
by MKC in its sales and promotional material distributed to investors.

 

-8-



--------------------------------------------------------------------------------

B. SUITABILITY OF RECOMMENDATIONS

26. Respondent MAM indicated that risks and volatility were minimized in the
Intermediate Bond Fund portfolio. In the June 30, 2007 glossy, and previous
quarterly glossies created by MAM, Respondents marketed the Intermediate Bond
Fund’s broad diversification of asset classes three (3) times on the first page
of each of the glossies, when in fact, approximately two-thirds (2/3) of the
Intermediate Bond Fund portfolio was composed of structured debt instruments
which included risky assets. The four (4) closed-end funds also advertised
diversification among asset classes, despite the similarities in asset classes
as set forth in Section C below.

27. Furthermore, the glossies emphasized the Select High Income Fund’s net asset
value as being less volatile than typical high-yield funds. The glossies failed
to state that a reason for any lower volatility was that the structured debt
instruments within the Select High Income Fund were not actively traded, and
that the daily fair value adjustments of certain holdings were imprecise in a
market that became illiquid.

28. In certain cases, MKC and its sales force failed to obtain adequate
suitability information regarding risk tolerance that was necessary to determine
suitability for using the Funds for regular brokerage account customers. New
account forms for regular brokerage accounts provided a menu of four
(4) investment objectives to choose from: Growth, Income, Speculation, and
Tax-Advantaged. Risk tolerance was not addressed by the form, was not noted by
the sales force whose records were examined during the investigation, and may
not have been taken into consideration when the sales force made its
recommendations.

29. In at least one instance, an agent of MKC provided a customer with a
self-made chart assuming the hypothetical growth of One Hundred Thousand Dollars
($100,000.00) over

 

-9-



--------------------------------------------------------------------------------

five (5) years, and comparing the rate of return on CDs to the return on the
Intermediate Bond Fund. The chart failed to address any risks of investing in
the fund, save the caption “Not FDIC Insured.”

C. ADVERTISEMENTS BY RESPONDENTS

30. Marketing glossies prepared by MAM for the Intermediate Bond Fund and Select
High Income Fund contained allocation pie charts dividing the categories of
holdings by percentages of the total portfolio. Between June 2004 and March
2005, the pie charts for both funds changed significantly: MAM divided the
category originally titled “asset-backed securities” into multiple categories.
These changes indicated that the holdings of these Funds were more diversified
than they actually were because the majority of the portfolios continued to be
invested in asset-backed securities.

 

  a.

In the Intermediate Bond Fund glossy dated June 30, 2004, the Asset-Backed
Securities (ABS) and Commercial Mortgage Backed Securities (CMBS) are listed
under a single heading comprising seventy percent (70%) of the portfolio.

 

  b.

In the Intermediate Bond Fund glossy dated December 31, 2004, the pie chart was
revised and the ABS and CMBS are shown as separate categories, but together
still comprise seventy-six percent (76%) of the portfolio.

 

  c.

The Intermediate Bond Fund glossies dated March 31, 2005, show the ABS category
further split into six (6) categories that, together with CMBS, comprised
seventy-seven percent (77%) of the portfolio. Those six (6) categories were:
“Manufactured Housing Loans,” “Home Equity

 

-10-



--------------------------------------------------------------------------------

 

Loans,” “Franchise Loans,” “Collateralized Debt Obligations,” “Collateralized
Equipment Leases,” and “Other.” Subsequent glossies continue to show the ABS
split into six (6) categories.

 

  d.

In the Select High Income Fund glossy dated June 30, 2004, the Asset Backed
Securities (ABS) and Commercial Mortgage Backed Securities (CMBS) are listed
under a single heading comprising sixty percent (60%) of the portfolio.

 

  e.

In the Select High Income Fund glossy dated December 31, 2004, the pie chart was
revised and the ABS and CMBS are shown as separate categories, but together
still comprise fifty-nine percent (59%) of the portfolio.

 

  f.

The Select High Income Fund glossy dated March 31, 2005, shows the ABS category
further split into six (6) categories which, together with CMBS, comprised
sixty-four (64%) of the portfolio. Those six (6) categories were:
“Collateralized Debt Obligations,” “Manufactured Housing Loans,” “Collateralized
Equipment Leases,” “Franchise Loans,” “Home Equity Loans,” and “Other.”
Subsequent glossies continue to show the ABS split into six (6) categories.

31. The pie charts in the glossies for the High Income Fund were also changed in
a similar manner between June 2004 and March 2005.

32. Similar changes were also made to pie charts in glossies for the Advantage
Income Fund and the Strategic Income Fund between December 2004 and March 2005.

 

-11-



--------------------------------------------------------------------------------

33. Respondent MKC used different index comparisons in the Select High Income
Fund “Profile” sheets produced by WMS. These profile sheets compared the Select
High Income Fund to the Credit Suisse First Boston High Yield Index, as well as
the Merrill Lynch US High Yield Cash BB Index. These two indices only contain
corporate bonds and no structured debt instruments. The Select High Income Fund
contained substantially different risks than the portfolios within either of the
two indices, and therefore these benchmarks were not directly comparable.

D. REQUIRED EXAMINATIONS OF CUSTOMER ACCOUNTS TO DETECT AND PREVENT
IRREGULARITIES OR

     ABUSES

34. While the models for WMS managed accounts limited the use of the
Intermediate Bond Fund to certain percentages, usually no more than fifteen
percent (15%) of any client’s portfolio, there was no such limitation for
non-managed accounts. Additionally, no guidance was provided to the FAs
regarding limiting concentrations of the Intermediate Bond Fund in non-managed
accounts. As a result, certain customer accounts contained in excess of a twenty
percent (20%) concentration of the Intermediate Bond Fund.

35. The four closed-end funds, the Select High Income Fund and the Intermediate
Bond Fund were all highly correlated. However, MKC provided limited guidance to
the FAs regarding limiting concentrations of combinations of the Funds in
non-managed accounts.

36. Up until six (6) months before the collapse of the fund, WMS classified the
Intermediate Bond Fund as “Core Plus” in the Fixed Income section of the Select
List. At that time it was reclassified as “Alternative Fixed Income” in the
Non-Traditional section of the Select List. Yet MKC’s concentration for many of
its non-WMS managed accounts continued to be above twenty percent (20%) which
could indicate its use as a core holding. An e-mail chain from Gary S. Stringer
of WMS states as follows:

 

-12-



--------------------------------------------------------------------------------

From: Stringer Gary [Gary.Stringer@morgankeegan.com]

Sent: Tuesday, May 15, 2007 4:10 PM

To: Hennek, Roderick

Subject: Re: RMK Intermediate Bond Fund

Rod,

I did notice that you didn’t cc anyone on your email, and I appreciate that.
We’ve always had good, candid conversation.

You have a good point in that we have some low correlation equity strategies on
the Traditional side. What worries me about this bond fund is the tracking error
and the potential risks associated with all that asset-backed exposure. Mr & Mrs
Jones don’t expect that kind of risk from their bond funds. The bond exposure is
not supposed to be where you take risks. I’d bet that most of the people who
hold that fund have no idea what’s it’s actually invested in. I’m just as sure
that most of our FAs have no idea what’s in that fund either. They think the
return are great because the PM is so smart. He definitely is smart, but it’s
the same as thinking your small cap manager is a hero because he beat the S&P
for the last 5 years.

If people are using RMK as their core, or only bond fund, I think it’s only a
matter of time before we have some very unhappy investors.

(Emphasis added.).

Certain MKC brokers and branch managers interviewed during the investigation
stated that they received limited or no guidance as to appropriate
concentrations of the Funds to use within clients’ accounts.

E. REQUIREMENT TO CONDUCT AN ADEQUATE AND THOROUGH CORRESPONDENCE REVIEW

37. An agent of MKC provided one known customer with a self-made chart assuming
the hypothetical growth of One Hundred Thousand Dollars ($100,000.00) over five
(5) years, and comparing the rate of return on CDs to the return on the
Intermediate Bond Fund. The chart failed to address any risks of investing in
the fund, save the caption “Not FDIC Insured.”

38. The MKC agent referred to in the preceding paragraph created a sales
illustration in which he compared the returns for the Intermediate Bond Fund to
the returns for traditional bank CDs. The agent used the illustration in order
to market the Intermediate Bond Fund to bank customers. The agent stated that he
created the illustration and that the illustration was not

 

-13-



--------------------------------------------------------------------------------

reviewed or approved by appropriate supervisory personnel of MKC. The chart
fails to address any risks of investing in the Intermediate Bond Fund, save the
caption “Not FDIC Insured.”

F. SUPERVISION

39. Carter Anthony, President of MAM from 2001 until the end of 2006, has
testified under oath that he conducted performance reviews of all MAM mutual
fund managers that included reviews of their portfolios and trading. However, he
testified that he did not conduct the same supervisory review and oversight of
Kelsoe and the Funds because he was instructed to “leave Kelsoe alone.” MAM
denies that any such instruction was given.

40. In December 2001, Kelsoe signed a new account form as branch manager, when
he, in fact, was never a branch manager nor held any supervisory/compliance
licenses. Proper supervision of Kelsoe’s activities would have detected such an
unauthorized action on his part.

G. MAINTENANCE OF REQUIRED BOOKS AND RECORDS

41. MAM’s Fund Management fundamental and qualitative research was touted in
marketing and research material.

42. MAM, through its Portfolio Managers, selected securities for investments by
the Funds' portfolios. MAM was consulted regarding the fair valuation of certain
securities held by the portfolios. Adequate documentation was not retained as to
pricing adjustments recommended by MAM to be made to certain of the securities.

43. WMS performed annual due diligence reviews of certain of the Funds and Fund
management (MAM and Kelsoe). In mid-2007, MAM and Kelsoe did not provide
sufficient information to allow completion of the 2007 annual due diligence
review conducted by MKC through WMS. Kelsoe did not make himself available for a
meeting during normal operating hours, further delaying the completion of WMS’s
on-site due diligence review. As a consequence, the report for two of the
open-end funds was not completed. By August 2007,

 

-14-



--------------------------------------------------------------------------------

WMS dropped coverage of proprietary products and a report for 2007 was never
released to the MKC sales force.

H. RESPONSIBILITIES AND CONDUCT OF JAMES KELSOE

44. In addition to his duties regarding management of the Funds and selection of
investments, Kelsoe was responsible for reviewing information regarding holdings
of the Funds to be included in marketing materials and filings with the SEC.
Kelsoe also was responsible for supervising his staff’s involvement with these
processes, as well as their interaction with third parties. Kelsoe had the most
knowledge at MAM about the nature of the holdings of the Funds, including the
types of securities being purchased or sold for the Funds, the risks associated
with the holdings, and the correlation of the holdings among the Funds. Kelsoe
and his staff provided information for the preparation of regulatory filings,
marketing materials, reports and communications about the Funds. Kelsoe
contributed to and delivered commentaries for the Funds and management
discussions of fund performance. The SEC filings for the Funds, for which Kelsoe
and his staff furnished information regarding holdings of each of the Funds,
were provided to Kelsoe for his review prior to filing.

45. Kelsoe contributed to and was aware of the usage of the glossies and certain
other marketing materials for the Funds by MAM, as described above, including
the descriptions of the Funds, the allocation pie charts, the use of benchmarks,
and characterizations of risks and features of the Funds.

46. Kelsoe’s involvement in the fair valuation process for securities held by
the Funds during the period from January 1, 2007 to July 31, 2007, including
influencing some

 

-15-



--------------------------------------------------------------------------------

dealer confirmations that were returned, contributed to certain inaccurate
valuations of selected holdings on various dates during that period.

47. From January 1, 2007 through July 31, 2007, Kelsoe did not retain
documentation relating to his recommendations of price changes of certain
securities held by the Funds. These recommendations were used on occasion in the
calculation of the daily net asset values of the Funds.

48. From January 1, 2007 through July 31, 2007, Kelsoe failed to review and
approve certain emails and other communications of his staff that characterized
the downturn of the market for certain securities contained within the Funds as
a “buying opportunity,” which were circulated to certain MKC FAs.

III.

CONCLUSIONS OF LAW

1. The [State Agency] is responsible for the enforcement of laws governing the
issuance, sale, and other transactions relative to securities pursuant to [State
Statute].

2. In violation of [State Statute or rule relevant to lack of adequate
supervisory due diligence]2, MKC and/or MAM conducted and participated in the
following practices:

 

  a.

MAM failed to adequately disclose in quarterly, semi-annual and annual reports
filed with the SEC prior to late 2007 some of the risks associated with
investment in the Funds.

 

  b.

In SEC disclosure filings, MAM classified approximately Four Hundred Million
Dollars ($400,000,000.00) of asset-backed securities as corporate bonds and
preferred stocks, when they were the lower tranches of asset-backed structured
debt instruments.

 

2 

Certain statues within the Securities Act require willful conduct for a
violation to be actionable, but, as with federal securities laws, a “willful
violation” means merely “that the person charged with the duty knows what he is
doing.” Wonsover v. SEC, 205 F.3d 408, 413 (D.C. Cir. 2000) (quoting Hughes v.
SEC, 174 F.2d 969, 977 (D.C. Cir. 1949).

 

-16-



--------------------------------------------------------------------------------

  c.

MKC and MAM used industry benchmarks not directly comparable to the Funds.

 

  d.

In certain marketing and disclosure materials, MKC and MAM did not correctly
characterize the Funds and their holdings.

 

  e.

In certain instances, MKC and MAM failed to adequately disclose to retail
customers the Funds’ risks of volatility and illiquidity.

 

  f.

In certain instances, MKC, through some of its FAs, inappropriately compared the
returns of the Intermediate Bond Fund to the returns of certificates of deposit
and other low risk investments.

 

  g.

In certain marketing materials, MKC and MAM used charts and visual aids that
demonstrated a level of diversification in the Funds that did not exist.

3. In violation of [State Statute or rule regarding failure to supervise], MKC
and/or MAM failed to reasonably supervise their agents, employees and associated
persons in the following manner:

 

  a.

In certain instances, MKC and MAM allowed the Funds’ manager, Kelsoe, to operate
outside of the firm organizational supervisory structure.

 

  b.

In certain instances, MAM and MKC failed to perform adequate supervisory reviews
of Kelsoe.

 

  c.

MKC, through WMS, and MAM failed to perform sufficient due diligence reviews of
the Funds.

 

  d.

MAM and MKC allowed Kelsoe to improperly influence the net asset value
calculations of the Funds in certain instances during the period from January
through July of 2007.

 

  e.

MKC failed to assure adequate training and supervision of certain agents in the
composition and true nature of the funds.

 

  f.

MKC allowed agents to recommend (or in discretionary accounts, to purchase) an
overconcentration of the Funds in some client accounts.

4. In violation of [State Statute or rule re suitability], MKC and/or MAM failed
to make suitable recommendations to some investors as demonstrated by the
following:

 

  a.

MKC allowed agents to recommend (or in discretionary accounts, to purchase) an
overconcentration of the Funds in some client accounts.

 

-17-



--------------------------------------------------------------------------------

  b.

MAM and MKC recommended and sold the Intermediate Bond Fund and the Short Term
Bond Fund to clients as a low risk, stable principal, liquid investment
opportunity.

 

  c.

In a number of instances, MKC sold or recommended investments to retail
investors without determining the risk tolerances of the investors.

5. In violation of [State Statute or rule regarding firm examination of customer
accounts, if any], MKC failed to enforce their supervisory procedures in the
following manner:

 

  a.

MKC failed to review certain customer accounts for over concentration and proper
diversification.

 

  b.

MKC failed to adequately determine suitability of the Funds as it related to the
investment needs of certain of their clients.

6. In violation of [State Statute or rule regarding review and approval of
securities transactions, if any], MKC and/or MAM in many instances failed to
review correspondence and marketing materials used by associated persons to sell
the Funds:

 

  a.

MKC failed to discover that an agent used a comparison of the return of the
Intermediate Bond Fund to the returns of a bank certificate of deposit.

 

  b.

MAM and MKC allowed marketing materials containing inaccurate representations
relating to the composition of the Funds to be used by their agents.

 

  c.

MAM and MKC allowed marketing materials that represented that no derivative
products were contained in the Select Intermediate Fund to be used by agents,
when in fact some derivative products were contained in the Fund.

7. In violation of [State Statute or rule governing IAs regarding suitability,
if any], in certain cases, MAM and MKC inappropriately recommended the purchase
of the Funds for client portfolios without reasonable justification that said
recommendation was suitable for the client.

 

-18-



--------------------------------------------------------------------------------

8. In violation of [State Statute or rule relating to IAs/ BDs regarding
advertising, if any], MKC distributed marketing materials and MAM distributed
disclosure materials that were inaccurate:

 

  a.

MAM failed to adequately disclose in quarterly, semi-annual and annual reports
filed with the SEC prior to late 2007 some of the risks associated with
investment in the Funds.

 

  b.

In SEC disclosure filings, MAM classified approximately Four Hundred Million
Dollars ($400,000,000.00) of asset-backed securities as corporate bonds and
preferred stocks, when they were the lower tranches of asset-backed structured
debt instruments.

 

  c.

MKC and MAM used industry benchmarks not directly comparable to the Funds.

 

  d.

In certain marketing and disclosure materials, MKC and MAM did not correctly
characterize the Funds and their holdings.

 

  e.

In certain instances, MKC, through some of its FAs, inappropriately compared the
returns of the Intermediate Bond Fund to the returns of certificates of deposit
and other noncomparable lower risk investments.

9. In violation of the [State Statute or rule regarding maintenance of required
books and records], Kelsoe failed to retain documentation relating to his
recommendations of price changes of certain securities held by the Funds.

10. In violation of [State Statute or rule regarding failure to supervise],
Kelsoe failed to reasonably supervise his staff by failing to review and approve
certain emails and other communications of his staff that characterized the
downturn of the market for certain securities contained within the Funds as a
“buying opportunity,” which were circulated to certain Morgan Keegan Financial
Advisors.

11. In further violation of the     [State]             securities laws, Kelsoe
participated in the advertising and supervisory violations set forth above.

 

-19-



--------------------------------------------------------------------------------

12. As a result of the foregoing, the [state agency] finds this Consent Order
and the following relief appropriate and in the public interest, and consistent
with the Act.

IV.

ORDER

On the basis of the Findings of Fact, Conclusions of Law, and MKC’s, MAM’s and
Kelsoe’s consents to the entry of this Order,

IT IS HEREBY ORDERED:

1. Entry of this Consent Order concludes the investigation by the [State Agency]
and any other action that the [State Agency] could commence under applicable
[STATE] law on behalf of the [State Agency] as it relates to Kelsoe, MKC and
MAM, any of their affiliates, and any of their past or present employees or
other agents in any way relating to the Funds, and acceptance by the [State
Agency]of the settlement offer and payments referenced in this Consent Order
shall be in satisfaction of and preclude any action that the [State Agency]
could commence under applicable [State] law against the foregoing; provided
however, that excluded from and not covered by this paragraph are (a) individual
sales practice violations that could have been brought even had the violations
asserted herein against MKC, MAM, or Kelsoe not occurred, and (b) any claims by
the [State Agency] arising from or relating to violations of the provisions
contained in this Consent Order. Nothing in this paragraph shall preclude the
[State Agency] from opposing a request for expungement by a past or present
employee or other agent before a regulatory or self-regulatory entity, any court
of competent jurisdiction, or any hearing officer, under circumstances it deems
appropriate. This paragraph also has no application to the individual
respondents who are not parties/signatories to this Consent Order.

2. This Consent Order is entered into for the purpose of resolving in full the
referenced multistate investigation with respect to Respondents who have
executed this Consent

 

-20-



--------------------------------------------------------------------------------

Order and any of their affiliates, as such investigation relates to the
allegations of the Joint Notice of Intent to Revoke Registration. This Consent
Order does not nullify, dismiss, impact, or otherwise affect investigations or
proceedings as to any individual or person who is not a party or an affiliate of
said party to this Consent Order.

3. The findings of fact, conclusions of law and order contained in this Consent
Order have been extensively negotiated. Notwithstanding anything contained
herein or at law or in equity to the contrary, nothing contained in this Consent
Order, including without any limitation any finding of fact, allegation,
assertion, or conclusion of law herein, shall preclude, impact, affect, limit,
or bar in any manner whatsoever any claims or actions against, or defenses of,
Sullivan, Stringer, or Wood based on the same circumstances and/or legal
theories contained herein. This Consent Order shall not be admissible as
evidence of any alleged violations in any proceeding brought by Regulators
against the individual respondents other than Kelsoe.

4. MKC, MAM, and Kelsoe will CEASE AND DESIST from violating the Act, and will
comply with the Act.

5. Pursuant to this        [State]         Consent Order (No.             ) and
related Consent Orders of the states of Alabama (SC-2010-0016), South Carolina
(File No.: 08011), Kentucky (Agency Case No.: 2010-AH-021/Administrative Action
No.: 10-PPC0267), Tennessee Consent Order (Docket No.: 12.06-107077J/Order
No. 11-005), and Mississippi (Administrative Proceedings File No. S-08-0050),
the offer of settlement in SEC Administrative Proceeding (File No. 3-13847) (the
“SEC Order”) and the FINRA Letter of Acceptance, Waiver and Consent
No. 2007011164502, MKC and MAM has or shall pay in resolution of all of these
matters, within ten (10) days of the entry of the SEC Order the sum of Two
Hundred Million Dollars ($200,000,000.00) to be distributed as follows: 1) One
Hundred Million to the SEC’s Fair Fund

 

-21-



--------------------------------------------------------------------------------

to be established in this matter for the benefit of investors in the Funds that
are the subject of the SEC Order; and 2) One Hundred Million to a States’ Fund
to be established in this matter for the benefit of investors in the Funds that
are the subject of this Consent Order. Any costs, expenses, and charges
associated with the Fair Fund and States’ Fund management and distributions
shall be paid by MKC and MAM and shall not diminish the fund corpus. The Fair
Fund and the State’s Fund shall be distributed pursuant to distribution plans
drawn up by the administrator(s) (“Fair Fund Administrator” for the SEC’s
portion and “Fund Administrator” for the States’ portion). The administrator(s)
are to be respectively chosen by a representative designated by the state
agencies of Alabama, Kentucky, Tennessee, South Carolina and Mississippi
(“States’ Fund Representative”), and the SEC. Nothing in this paragraph shall
require or limit the SEC’s and the States’ choice of fund administrators which
may or may not be the same entity or person for both funds.

6. MKC and MAM shall pay the sum of $                     to [State Agency] as a
monetary penalty, which amount constitutes the State of [State]’s share of the
state settlement amount of ten million dollars ($10,000,000.00), which shall be
payable as follows: [State Agency instructions]. All funds shall be delivered to
the office of the [State Agency] within ten (10) days of the later of the
execution of this Consent Order or the date on which the SEC Order is entered.
In the event another state securities regulator determines not to accept the
settlement offer, the total amount of the payment to the State of [State] shall
not be affected.

7. As consideration for the dismissal of the administrative proceeding by the
[State Agency], Kelsoe does hereby agree to the revocation of all existing
registrations and/or licenses, if any, and to an Order of Permanent Bar:

 

-22-



--------------------------------------------------------------------------------

  a.

He shall not apply for registration as an issuer agent, broker-dealer agent or
investment adviser representative in the State of                     .

 

  b.

He shall not serve as an officer, director, or manager of, or issuer of
interests in, a mutual fund, money market fund, pooled-investments or similar
securities and investment vehicles which are publicly offered or sold in the
State of                     .

8. If any payments are not made by MKC or MAM, the [STATE AGENCY] may vacate
this Consent Order, at its sole discretion, upon thirty (30) days notice to MKC
and/or MAM, or as appropriate, Kelsoe, and, without opportunity for an
administrative hearing, enter a final order or decree if such default is not
cured to the satisfaction of the regulators within the thirty (30) day notice
period. Any dispute related to any payments required under this Consent Order
shall be construed and enforced in accordance with, and governed by, the laws of
the state of [STATE] without regard to any choice of law principles.

9. This Consent Order shall not disqualify MKC and MAM, or any of their
affiliates or registered representatives from any business that they otherwise
are qualified or licensed to perform under any applicable state law and is not
intended to and shall not form the basis for any disqualification or suspension
in any state. Further, this Consent Order is not intended to and shall not form
the basis for any disqualifications contained in the federal securities law, the
rules and regulations thereunder, the rules and regulations of self-regulatory
organizations, or various states’ securities laws including but not limited to
any disqualifications from relying upon the registration exemptions or safe
harbor provisions.

 

-23-



--------------------------------------------------------------------------------

10. MKC, MAM, and all of their existing and future affiliates and subsidiaries
are prohibited from creating, offering or selling a proprietary fund3 that is a
registered investment company and is marketed and sold to investors other than
institutional and other qualified investors as defined in Section 3(a)(54) of
the Securities Exchange Act of 1934, 15 U.S.C. § 78c(a)(54), (“proprietary
fund”) for a period of two (2) years from the entry of the first of the State
Consent Orders to be entered in this matter. MKC, MAM, their affiliates or
subsidiaries, may seek permission to resume offering or begin offering a
proprietary fund in [state] after the lapse of the first year of the
prohibition, but may not proceed with the offer and sale of such proprietary
fund in the [state] prior to receiving the express written consent and approval
of the Administrator of [Agency].

11. State Regulatory Audits or Examinations as authorized by [state statute]. In
addition to any state regulatory audits or examinations authorized by State
statute, the state regulatory authority may conduct appropriate audits or
examinations of the offices and branch offices of the Respondents MKC and MAM.
Appropriate costs associated with such audits or examinations conducted within
two (2) years from the date of this Consent Order, shall be borne by MKC and/or
MAM. This provision in no way limits the assessment of costs by states which
routinely assess registrants with the costs of audits.

12. If prior to January 1, 2016, MKC and/or MAM shall again form and sell any
proprietary investment products4, they shall at that time retain, for a period
of three (3) years, at

 

3 

Any such proprietary fund is specifically deemed to be subject to the oversight
in paragraph 12.

4 

The term “proprietary investment product” or “proprietary product” or
proprietary fund, as used in this Consent Order, refers to those investment
products or offerings which MKC and/or MAM have created or may create and for
which they or any of their existing or future affiliates is the issuer and lead
underwriter. This definition, however, shall not apply to proprietary products
or offerings in existence at the time of affiliation with MKC or MAM

 

-24-



--------------------------------------------------------------------------------

their own expense, an independent auditor, acceptable to the representative
designated by the state agencies of Alabama, Kentucky, Tennessee, and South
Carolina (“States’ Representative”) and the SEC. The independent auditor cannot
be an affiliated entity of MKC or MAM. Further, to ensure the independence of
the independent auditor, MKC and/or MAM: (a) shall not have the authority to
terminate the independent auditor without prior written approval of the States’
representative; (b) shall not be in and shall not have an attorney-client
relationship with the independent auditor and shall not seek to invoke the
attorney-client or any other privilege or doctrine to prevent the independent
auditor from transmitting any information, reports, or documents to the States;
and (c) during the period of engagement and for a period of two (2) years after
the engagement, shall not enter into any employment, customer, consultant,
attorney-client, auditing, or other professional relationship with the
independent auditor.

The scope of the independent auditor’s engagement shall be approved by the
States’ Representative prior to the commencement of the audit, and shall
include, but is not limited to, reviews and examinations of:

 

  a.

All firm policies and procedures, relating to proprietary products and/or
proprietary offerings including, but not limited to, supervisory, books and
records, compliance and document retention policies and procedures;

 

  b.

The composition of each proprietary fund sold or recommended to clients at least
annually;

 

through any future acquisition, merger or other form of business combination
with an entity not currently under common control with MKC or MAM. Nor shall
this definition apply to future proprietary products or offerings that are
created following such acquisition, merger or other form of business
combination, unless such proprietary products are created by MKC or MAM.

 

-25-



--------------------------------------------------------------------------------

  c.

All proprietary product and/or proprietary offering marketing materials used or
distributed by their agents, representatives, or other employees or affiliates,
at least quarterly;

 

  d.

Potential/actual conflicts of interest with any affiliates, including Regions
Morgan Keegan Trust, F.S.B., MKC and MAM, or affiliated persons/control persons.
Said review shall be annual unless an increased frequency is deemed necessary by
state, federal, and SEC entities; and

13. Further, the independent auditor shall:

 

  a.

Consult with the States’ Representative and the SEC about areas of concern prior
to entering into an engagement document with MKC and MAM;

 

  b.

Draft and provide reports as often as may be agreed upon by the States’
Representative and the independent auditor with an assessment of the status,
compliance, and recommendations pertaining to the organizational, procedural,
and policy issues that are the subject of the engagement;

 

  c.

Simultaneously distribute copies of the reports from paragraph 15b above to MKC,
MAM, the States’ Representative and the SEC; the States’ Representative may
distribute the report to NASAA members as the States’ Representative deems
appropriate. These reports will be deemed confidential and, upon receipt of any
legal process or request pursuant to a state’s public information statute or a
federal Freedom of Information Act (“FOIA”) request for access, the state
regulator shall promptly notify

 

-26-



--------------------------------------------------------------------------------

 

MKC and/or MAM, in order that the Respondents have an opportunity to challenge
the release of the information;

 

  d.

Submit copies of all drafts, notes, and other working papers to coincide with
the issuance of the reports;

 

  e.

Issue recommendations for changes to policies, procedures, compliance, books and
records retention programs, and all other areas that are the subject of the
engagement;

 

  f.

Establish reasonable deadlines for the implementation of the recommendations
provided in the report; and

 

  g.

For any recommendations noted but not included in the final report, provide
justification for excluding the recommendation from the final report.

14. MKC and MAM shall:

 

  a.

Review the reports submitted by the independent auditor;

 

  b.

Within sixty (60) days of the issuance of an audit report, submit, in writing,
to the States’ Representative and the SEC any objections to implementation of
any of the recommendations made by the independent auditor;

 

  c.

If no objection to a recommendation is made within the sixty (60) day deadline,
the recommendation will be implemented within the time frame established for the
recommendation by the independent auditor in the report; and

 

-27-



--------------------------------------------------------------------------------

  d.

If objection is timely made to a recommendation, the States’ Representative and
the SEC will consider the objections, review the recommendation and determine
jointly whether implementation shall be required over the objections of MKC and
MAM.

15. MKC and MAM shall retain within sixty (60) days of the entry of this Consent
Order, at their own expense, an independent consultant (“Consultant”),
acceptable to the States’ representative, and the SEC. The Consultant shall
review MKC’s and/or MAM’s: (i) current written supervisory and compliance
procedures concerning product suitability; (ii) current written supervisory and
compliance procedures regarding recommendations and disclosures relating to
registered investment companies; (iii) current written supervisory and
compliance procedures relating to advertising and sales literature regarding the
purchase and sale of registered investment companies; and (iv) the
implementation and effectiveness of (i) through (iii); provided that the
lookback period for (i) through (iii) shall not exceed the twelve month period
prior to the entry of this Consent Order.

 

  a.

Within one hundred twenty (120) days after the entry of this Consent Order, the
Consultant shall make an Initial Report with recommendations thereafter on such
policies and procedures and their implementation and effectiveness. The Initial
Report shall describe the review performed and the conclusions reached, and will
include any recommendations for reasonable changes to policies and procedures.
MKC and MAM shall direct the Consultant to submit the Initial Report and
recommendations to the States’ Representative and the SEC at the same time it is
submitted to MKC and MAM.

 

-28-



--------------------------------------------------------------------------------

  b.

The parties hereto recognize that the Consultant will have access to privileged
or confidential trade secrets and commercial or financial information and
customer identifying information the public dissemination of which could place
MKC and MAM at a competitive disadvantage and expose their customers to
unwarranted invasions of their personal privacy. Therefore, it is the intention
of the parties that such information shall remain confidential and protected,
and shall not be disclosed to any third party, except to the extent provided by
applicable FOIA statutes or other regulations or policies.

 

  c.

Within thirty (30) days of receipt of the Initial Report, MKC and MAM shall
respond in writing to the Initial Report. In such response, MKC and MAM shall
advise the Consultant, the States’ Representative, and the SEC, the
recommendations from the Initial Report that MKC and MAM have determined to
accept and the recommendations that they consider to be unduly burdensome. With
respect to any recommendation that MKC and MAM deem unduly burdensome, MKC and
MAM may propose an alternative policy, procedure or system designed to achieve
the same objective or purpose.

 

  d.

MKC and MAM shall attempt in good faith to reach agreement with the Consultant
within sixty (60) days of the date of the receipt of the Initial Report with
respect to any recommendation that MKC and MAM deem unduly burdensome. If the
Consultant and MKC and MAM are unable to agree on an alternative proposal, MKC
and MAM shall submit, in writing,

 

-29-



--------------------------------------------------------------------------------

 

to the States’ Representative and the SEC, their objections and any alternative
proposal(s) made to the Consultant, and the States’ Representative and the SEC
shall determine jointly whether implementation shall be required over the
objections of MKC and MAM or whether to accept the alternative proposal(s).
Within ninety (90) days of the date of the receipt of the Initial Report or, in
instances in which an alternative proposal is submitted, ninety (90) days from a
joint decision by the States’ Representative and the SEC regarding any
objectionable portions of the Initial Report, MKC and MAM shall, in writing,
advise the Consultant, the States’ representative, and the SEC of the
recommendations and proposals that they are adopting.

 

  e.

No later than one (1) year after the date of the Consultant’s Initial Report,
MKC and MAM shall cause the Consultant to complete a follow-up review of MKC’s
and MAM’s efforts to implement the recommendations contained in the Initial
Report, and MKC and MAM shall cause the Consultant to submit a Final Report to
the States’ Representative, and the SEC. The Final Report shall set forth the
details of MKC’s and MAM’s efforts to implement the recommendations contained in
the Initial Report, and shall state whether MKC and MAM have fully complied with
the recommendations in the Initial Report.

 

  f.

MKC and MAM shall cause the Consultant to complete the aforementioned review and
submit a written Final Report to MKC, MAM, the States’ representative, and the
SEC within three hundred sixty (360)

 

-30-



--------------------------------------------------------------------------------

 

days of the date of the Initial Report. The Final Report shall recite the
efforts the Consultant undertook to review MKC’s and MAM’s policies, procedures,
and practices; set forth the Consultant’s conclusions and recommendations; and
describe how MKC and MAM are implementing those recommendations.

 

  g.

To ensure the independence of the Consultant, MKC and/or MAM: (a) shall not have
the authority to terminate the Consultant without prior written approval of the
States’ Representative; (b) shall compensate the Consultant, and persons engaged
to assist the Consultant, for services rendered pursuant to this Order at their
reasonable and customary rates; (c) shall not be in and shall not have an
attorney-client relationship with the Consultant and shall not seek to invoke
the attorney-client or any other privilege or doctrine to prevent the Consultant
from transmitting any information, reports, or documents to the States; and
(d) during the period of engagement and for a period of two (2) years after the
engagement, shall not enter into any employment, customer, consultant,
attorney-client, auditing, or other professional relationship with the
Consultant. Notwithstanding the foregoing, the Consultant may serve as a
Consultant for both MKC and MAM.

16. MKC and MAM shall provide, for a period of three (3) years, to all of their
registered agents and investment adviser representatives mandatory,
comprehensive, and ongoing (i) product/offering training on each of the
proprietary products/offerings that they sell or recommend to clients, and
(ii) training on suitability and risks of investments generally. The

 

-31-



--------------------------------------------------------------------------------

training required pursuant to this paragraph shall be in addition to any
continuing education training required to maintain the registrations of the
registered agents and investment adviser representatives and shall include, at a
minimum, training on all of the following:

 

  a.

Suitability as it applies to the various types of products/offerings,
proprietary or otherwise, the FA sells at MKC;

 

  b.

The type and nature of the holdings and risks attendant thereto in any
proprietary product/offering sold by the firm, for which the firm or any
affiliate purchased the underlying holdings, that the registered person will be
selling or recommending to clients;

 

  c.

The risks associated with the proprietary product/offering; and

 

  d.

Conflicts of interest that may arise as a result of the sale/recommendation of
the proprietary product/offering.

17. For training related to proprietary products/offerings, MKC and MAM shall
develop and implement course evaluations to be completed by each FA in order to
assess the effectiveness of the training.

18. MKC and MAM shall;

 

  a.

Maintain a log of each agent/representative’s completed courses, copies of which
they shall provide to the States’ Representative upon request;

 

  b.

Only allow agents/representatives to sell/recommend proprietary products and/or
proprietary offerings for which they have completed and verified training;

 

  c.

Maintain an archive of all training material that may be accessed by
agents/representatives on an as-needed basis after training is completed,

 

-32-



--------------------------------------------------------------------------------

 

copies of which they shall provide to the States’ Representative upon request;

 

  d.

Maintain current training materials on proprietary products and/or proprietary
offerings being offered or sold to any of their clients, copies of which they
shall provide to the States’ Representative upon request;

 

  e.

Maintain a manned product/offering help desk that is available to answer
questions from agents/representatives during regular business hours, the person
manning such shall be registered with a minimum of a Series 65 or 7 license or
registration; and

 

  f.

Provide to [state agency] an annual certification that MKC and MAM are in
compliance with the required training and maintenance of training materials.

19. One person shall not simultaneously hold the positions of General Counsel
and Chief Compliance Officer for either Respondent.

20. Nothing herein shall preclude the state of [STATE], its departments,
agencies, boards, commissions, authorities, political subdivisions, and
corporations (collectively “State Entities”), other than the [state agency] and
only to the extent set forth herein, from asserting any claims, causes of
action, or applications for compensatory, nominal and/or punitive damages,
administrative, civil, criminal, or injunctive relief against MKC and MAM in
connection with the marketing and sales practices of the Funds at MKC or MAM.

21. Any dispute or default other than related to payments as referenced in
paragraph 8 related to this Consent Order shall be construed and enforced in
accordance with, and governed by, the laws of the state of [STATE] without
regard to any choice of law principles.

 

-33-



--------------------------------------------------------------------------------

22. Unless otherwise stipulated, the parties intend that the monies allocated
through the SEC’s Fair Fund and/or the States’ Fund, including the monies
allocated pursuant to this Consent Order, to the investors of any given State
will be treated as an offset against any order for MKC, MAM or Kelsoe, or any of
them, to pay any amount (whether designated as restitution, fines or otherwise
compensatory in nature) in any action brought by that State or any of the
regulatory agencies thereof and not concluded by this Consent Order
. Notwithstanding the foregoing, and except as delineated in paragraphs 41
through 43, this Consent Order is presumed to be treated as a settlement for
evidentiary purposes not as evidence of either damage or liability itself. MKC
and MAM further agree that in the event they should enter into a consent order
prior to an adjudication on the merits with another State‘s securities regulator
which provides each investor a higher return of losses per invested dollar than
under the terms of this Consent Order, then the [State Agency] may, at its
option, obtain the same payout of losses per invested dollar for the investors
of this State.

23. Respondents MKC, MAM, and Kelsoe agree not to make or permit to be made any
public statement denying, directly or indirectly, any finding in this Order or
creating the impression that this Order is without factual basis. Nothing in
this Paragraph affects MKC’s, MAM’s, or Kelsoe’s: (i) testimonial obligations,
or (ii) right to take legal or factual positions in defense of litigation or
arbitration or in defense of other legal proceedings in which the [Agency] is
not a party.

24. Nothing herein shall affect any statutory authority of the [Agency],
including but not limited to, inspections, visits, examinations, and/or the
production of documents

 

-34-



--------------------------------------------------------------------------------

25. This Consent Order shall be binding upon MKC and MAM, and their successors
and assigns, with respect to all conduct subject to the provisions above and all
future obligations, responsibilities, undertakings, commitments, limitations,
restrictions, events, and conditions.

Dated this              day of     , 2011.

 

BY ORDER OF [STATE AGENCY]

 

[State Agency]

 

-35-



--------------------------------------------------------------------------------

CONSENT TO ENTRY OF ADMINISTRATIVE ORDER BY MORGAN ASSET

MANAGEMENT, INC. AND MORGAN KEEGAN & COMPANY, INC.

Morgan Asset Management, Inc. and Morgan Keegan & Company, Inc. (“Respondents”)
hereby acknowledge that they have been served with a copy of this Administrative
Consent Order (“Consent Order”), have read the foregoing Consent Order, are
aware of each of their right to a hearing and appeal in this matter, and have
waived the same.

Respondents admit the jurisdiction of the [state agency]; admit to the
allegations in paragraphs 41 through 43 of Section II, relating to the
maintenance of books and records, but otherwise neither admit nor deny any of
the findings of fact, allegations, assertions or conclusions of law that have
been made herein in this proceeding; and Respondents further consent to entry of
this Consent Order by the [state agency] as settlement of the issues contained
in this Consent Order.

Respondents enter into this Consent Order voluntarily and represent that no
threats, offers, promises, or inducements of any kind have been made by [state
agency] or any member, officer, employee, agent, or representative of the [state
agency] to induce Respondents to enter into this Consent Order other than as set
forth in the Consent Order.

                                          represents that he/she is
                                         of Morgan Asset Management, Inc. and
that, as such, has been authorized by Morgan Asset Management, Inc. to enter
into this Consent Order for and on behalf of Morgan Asset Management, Inc.

                                          represents that he/she is
                                         of Morgan Keegan & Company, Inc. and
that, as such, has been authorized by Morgan Keegan & Company, Inc. to enter
into this Consent Order for and on behalf of Morgan Keegan & Company, Inc.

Respondents agree that they shall not claim, assert, or apply for a tax
deduction or tax credit with regard to the State of              for any
monetary penalty or restitution that Respondents

 

-36-



--------------------------------------------------------------------------------

shall pay pursuant to this Consent Order. Respondents understand and acknowledge
that these provisions are not intended to imply that the [state agency] would
agree that any other amounts Respondents shall pay pursuant to this Consent
Order may be reimbursed or indemnified (whether pursuant to an insurance policy
or otherwise) under applicable law or may be the basis for any tax deduction or
tax credit with regard to any state, federal, or local tax.

Dated this              day of     , 2011.

 

MORGAN ASSET MANAGEMENT, INC. By:  

 

Title:  

 

 

STATE OF                        )   ) ss. County of                        )

SUBSCRIBED AND SWORN TO before me by                                         ,
this              day of     , 2011.

 

 

Notary Public

 

My commission expires:  

 

 

 

MORGAN KEEGAN & COMPANY, INC. By:  

 

Title:  

 

 

STATE OF                        )   ) ss. County of                        )

SUBSCRIBED AND SWORN TO before me by                                         ,
this              day of     , 2011.

 

-37-



--------------------------------------------------------------------------------

 

Notary Public

 

My commission expires:  

 

 

 

-38-



--------------------------------------------------------------------------------

CONSENT TO ENTRY OF ADMINISTRATIVE ORDER BY JAMES C. KELSOE, JR.

James C. Kelsoe, Jr. (“Individual Respondent”) hereby acknowledges that he has
been served with a copy of this Consent Order (“Consent Order”), has read the
foregoing Consent Order, is aware of his right to a hearing and appeal in this
matter, and has waived the same.

Individual Respondent admits the jurisdiction of the Division; but otherwise
neither admits nor denies any of the findings of fact, allegations, assertions
or conclusions of law that have been made herein in this Consent Order; and
Individual Respondent further consents to entry of this Consent Order by the
Division as settlement of the issues contained in this Consent Order.

Individual Respondent enters into this Consent Order voluntarily and represents
that no threats, offers, promises, or inducements of any kind have been made by
the Division or any member, officer, employee, agent, or representative of the
Division to induce Individual Respondent to enter into this Consent Order.

Individual Respondent agrees, if applicable, that he shall not claim, assert, or
apply for a tax deduction or tax credit with regard to the State of [STATE], for
any monetary penalty that Individual Respondent shall pay pursuant to this
Consent Order. Individual Respondent understands and acknowledges that these
provisions are not intended to imply that the Division would agree that any
other amounts Individual Respondent shall pay pursuant to this Consent Order may
be reimbursed or indemnified (whether pursuant to an insurance policy or
otherwise) under applicable law or may be the basis for any tax deduction or tax
credit with regard to any state, federal, or local tax.

 

-39-



--------------------------------------------------------------------------------

Dated this              day of     , 2011.

 

JAMES C. KELSOE, JR. By:  

 

 

STATE OF                        )   ) ss. County of                        )

SUBSCRIBED AND SWORN TO before me by                                         ,
this day of     , 2011.

 

 

Notary Public

 

My commission expires:  

 

 

 

-40-